In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated November 18, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). In opposition to the defendant’s motion, the plaintiff failed to come forward with evidence sufficient to raise a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., supra).
The plaintiffs remaining contention is without merit. McGinity, J.P., Luciano, Schmidt and Rivera, JJ., concur.